Exhibit 10.1
AMENDEMENT #1 TO
THOMAS A. DAIBER
EMPLOYMENT AGREEMENT
     THIS AMENDMENT (this “Amendment”), is made and entered into as of
December 18, 2008 by and between CENTRUE FINANCIAL CORPORATION, INC., a Delaware
corporation (the “Employer”), and THOMAS A. DAIBER (the “Executive”).
R E C I T A L S:
     A. The Executive serves as an officer of the Employer, and its wholly-owned
subsidiary, Centrue Bank.
     B. The Employer and Executive have previously entered into an employment
agreement dated June 30, 2006 (the “Agreement”) and wish to amend the Agreement
to satisfy the requirements of Section 409A of the Internal Revenue Code and to
eliminate provisions of the Agreement that pertain only to compensation or
benefits that have already been paid.
     C. Except as otherwise provided in this Amendment, the Agreement shall
continue in full force and effect.
     NOW, THEREFORE, in consideration of the premises and of the covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree to amend the Agreement as follows:
     1. Section 3(c) of the Agreement is amended to provide as follows:
     (c) Reimbursement of Expenses. The Executive shall be reimbursed, upon
submission of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by the Executive in the performance of his duties hereunder and shall
be entitled to attend seminars, conferences and meetings relating to the
business of the Employer consistent with the Employer’s or the Bank’s
established policies in that regard. Reimbursement under this section will be
paid no later than March 15 of the calendar year following the calendar year in
which the expenses were incurred.
     2. Section 3(g) of the Agreement is deleted in its entirety.
     3. Section 3(h) of the Agreement is deleted in its entirety.
     4. A new Section 5(a) of the Agreement is added to provide as follows and
the remaining subsections of Section 5 are renumbered appropriately:
     (a) Separation from Service. Separation from Service means the termination
of the Executive’s employment with Employer and the Bank for reasons other than
death or Disability.

 



--------------------------------------------------------------------------------



 



A termination of employment will be presumed to constitute a Separation from
Service if the Executive continues to provide services as an employee of
Employer in an annualized amount that is less than 20% of the services rendered,
on average, during the immediately preceding three years of employment (or, if
employed less than three years, such lesser period). The Executive will be
presumed to have not incurred a Separation from Service if the Executive
continues to provide services to Employer in an annualized amount that is 50% or
more of the services rendered, on average, during the immediately preceding
three years of employment (or if employed less than three years, such lesser
period). A Separation from Service will not have occurred if immediately
following the Executive’s termination of employment, the Executive becomes an
employee of any Affiliate of Employer, unless the services to be performed would
be in amount that would result in the presumption that a Separation from Service
had occurred.
     5. Section 5(e)(ii), now Section 5(f)(ii), is amended to provide as
follows:

  (ii)   the Executive’s Permanent Disability, which shall mean the Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Executive’s employer ;

     6. The final paragraph of Section 5(h)(ii), now section 5(i)(ii) is amended
to provide as follows:
Notwithstanding the foregoing, no event described in this Section shall be
considered a Change of Control, unless the event also constitutes a change in
the ownership or effective control pursuant to Code Section 409A(a)(2)(A)(v) and
the regulatory guidance promulgated thereunder.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              CENTRUE FINANCIAL CORPORATION, INC.        
 
           
By:
  /s/Heather M. Hammitt   /s/Thomas A. Daiber    
 
           
 
      THOMAS A. DAIBER     Its: EVP/Head of HR & Corporate Communications      
 

2